IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39929

STATE OF IDAHO,                                   )      2012 Unpublished Opinion No. 754
                                                  )
       Plaintiff-Respondent,                      )      Filed: December 5, 2012
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
TIMOTHY SHANNON FORGETT,                          )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Ronald J. Wilper, District Judge.

       Order denying successive I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GUTIERREZ, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Timothy Shannon Forgett was convicted of four counts of grand theft by possession of
stolen property, Idaho Code §§ 18-2403(4); 18-2407(1). The district court imposed concurrent
unified sentences of ten years with two years determinate on each count. Forgett filed an Idaho
Criminal Rule 35 motion, which the district court denied. Forgett subsequently filed a “Motion
to Reconsider Motion for Sentence Reduction” which was also denied. Forgett filed a notice of
appeal that is timely only from the denial of his motion for reconsideration.
       A motion for reconsideration of a Rule 35 motion is, in substance, a successive Rule 35
motion. As Forgett acknowledges in his appellant’s brief, a successive Rule 35 motion is
prohibited by that rule, and a trial court therefore lacks jurisdiction to grant a successive Rule 35


                                                 1
motion. See State v. Bottens, 137 Idaho 730, 732-33, 52 P.3d 875, 877-78 (Ct. App. 2002).
Consequently, Forgett’s motion for reconsideration was properly denied by the district court
because that court possessed no jurisdiction to grant such a motion.
       Accordingly, the district court’s order denying Forgett’s motion to reconsider the district
court’s order denying his initial Rule 35 motion is affirmed.




                                                 2